Citation Nr: 0121071	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include emotional instability reaction.


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from October 1961 to 
November 1962.  This appeal arises from a February 1998 
rating action of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

The Board of Veterans' Appeals (Board), in a November 1998 
decision, denied service connection for an acquired 
psychiatric disorder, to include emotional instability 
reaction.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") which, in 
November 2000, issued an Order which vacated the November 
1998 Board decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.


REMAND

The Joint Motion identified relevant records that VA should 
obtain in order to assist the veteran in his claim.  These 
consisted of Social Security Administration (SSA) records 
and VA outpatient psychiatric treatment records.  In May 
2001, the veteran's representative submitted extensive 
evidence, including private and VA treatment records, and 
some SSA records.  This was not accompanied by a waiver of 
the RO's initial consideration pursuant to 38 C.F.R. 
§ 20.1304(c).  Thus, on remand, the RO should consider that 
evidence and issue an appropriate supplemental statement of 
the case as required.  The RO should also obtain the 
complete records referred to in the Joint Remand.

The Board also notes that there has been a significant change 
in the law since the Board's initial consideration of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain and associate 
with the claims folder the complete 
Social Security Administration (SSA) and 
VA outpatient psychiatric treatment 
records referred to in the Joint Motion 
for Remand.  The veteran should also be 
contacted and informed that he should 
attempt to provide medical evidence 
linking his current psychiatric diagnosis 
to his symptoms in service.  Any 
assistance required in obtaining any 
identified records should be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claim on the 
merits, with consideration of the 
evidence obtained above as well as the 
extensive evidence submitted to the Board 
without a waiver in May 2001.  In this 
regard, the RO should consider requesting 
a medical examination to establish the 
current psychiatric diagnosis and a 
medical opinion, where appropriate, as to 
whether a disability shown currently is 
causally related to the inservice 
findings.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




